Citation Nr: 0417282	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-15 874	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right toe injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1946 to June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By correspondence dated June 21, 2004, the Board notified the 
veteran that his motion to advance his case on the docket was 
granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  

In this case, VA medical records show the veteran was seen by 
his primary care provider on February 23, 2001, without 
report as to any toe problems.  A March 4, 2001, VA report 
shows the veteran reported a one month history of right toe 
soreness and a 3 day history of swelling, warmth, pain, and 
foul odor.  Subsequent records show a right below the knee 
amputation was required because of diabetic complications of 
infection.  The veteran contends, in essence, that VA failed 
to provide the required level of care by not performing 
proper foot care upon examination.  As this matter has not 
been specifically addressed by VA medical opinion, the Board 
finds additional development is required prior to appellate 
review.

VA law provides, generally, that compensation may be paid for 
a qualifying additional disability or qualifying death, not 
the result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder, except in the case of incompetent 
veterans.

38 C.F.R. § 3.358(c) (2003).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  


2.  The veteran's claims file should be 
reviewed by an appropriate VA physician, 
who has not previously been involved in 
the veteran's care, for an opinion as to 
whether it is as likely as not that the 
veteran's residuals of a right toe injury 
were incurred as a result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault.  The claims folder, 
and the associated original VA medical 
treatment records, must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.


3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



